Order entered September 19, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-16-01512-CR

                              JOHN ARTHUR HILL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-76425-W

                                            ORDER
       On August 25, 2017, we ordered appellant’s brief stricken because it referred to the

victim and other children by name. On September 6, 2017, appellant filed his amended brief. In

the amended brief, appellant refers to the victim and other children by initials. However, the

appendix to appellant’s brief refers to the victim by name. Furthermore, the documents included

in the appendix do not appear to have been introduced into evidence during trial nor were they

part of the clerk’s record; therefore, they are not properly before the Court and should not be

included as an appendix to the brief.

       Accordingly, we STRIKE appellant’s brief filed September 6, 2017.

       We ORDER appellant to file, within FIFTEEN DAYS of the date of this order, an

amended brief that does not identify by name the child victim and any children.
       We DIRECT the Clerk to send copies of this order to Bethany Stephens and the Dallas

County District Attorney’s Office.

                                                /s/    LANA MYERS
                                                       JUSTICE